Citation Nr: 0820934	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 2, 
2002 for the award of permanent and total disability rating 
for service-connected partial complex epilepsy with secondary 
generalization.

2.  Entitlement to an effective date earlier than December 2, 
2002 for the grant of eligibility to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which established that the 100 percent 
evaluation assigned for service-connected partial complex 
epilepsy with secondary generalization was total and 
permanent in nature and which granted entitlement to 
eligibility to Dependents Educational Assistance under 
38 U.S.C.A. Chapter 35, effective December 2, 2002.  

The issue of entitlement to an effective date earlier than 
December 2, 2002 for the grant of eligibility to Dependents 
Educational Assistance under 38 U.S.C.A. Chapter 35 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence does not show that the veteran's 
service-connected partial complex epilepsy with secondary 
generalization was total and permanent in nature prior to 
December 2, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 2, 
2002 for the award of permanent and total disability rating 
for service-connected partial complex epilepsy with secondary 
generalization have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§5110(a); 38 C.F.R. §3.400.

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In this case, the veteran filed a claim for service 
connection for ocular seizures that was received by the RO in 
October 1997.  Service connection for partial simplex 
epilepsy was subsequently established with a 20 percent 
evaluation, effective October 6, 1997.  See November 1997 
rating decision.  The veteran thereafter filed a claim for 
increased rating, and in a July 1998 rating decision, a 100 
percent evaluation was established for partial complex 
epilepsy with secondary generalization, effective October 6, 
1997.  The RO explained that the veteran's disability had 
likelihood for improvement such that the assigned evaluation 
was not considered permanent and was subject to review 
examination.  The 100 percent rating was continued in rating 
decisions dated February and June 2000.  In both of these 
decisions, the RO explained that the veteran's disability had 
likelihood for improvement such that the assigned evaluation 
was not considered permanent and was subject to review 
examination.  The veteran did not appeal any of these rating 
decisions, and they are final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2007).  

Accordingly, entitlement to an award of a permanent and total 
disability rating for service-connected partial complex 
epilepsy was previously denied, most recently in June 2000, 
and this decision is final.  

The veteran filed a claim that was received by the RO on 
December 2, 2002 and in which he sought to establish 
permanent status for the total disability rating (100 
percent) for service-connected partial complex epilepsy with 
secondary generalization.  This claim was initially denied by 
the RO in an April 2003 rating decision, but following 
receipt of the veteran's October 2003 notice of disagreement 
(NOD), the RO subsequently conceded that due to the severity 
and longevity of his symptoms, the disability was static, 
total and permanent in nature.  See March 2004 rating 
decision.  This decision was based upon the opinion of a 
doctor in April 2003, who stated that the veteran's condition 
was not likely to improve.

In an April 2004 VA Form 21-4138, the veteran indicated that 
he disagreed with the effective date that he had "been found 
permanent and total of December 2, 2002."  He contends that 
his disability should have been afforded a permanent and 
total evaluation effective the date the RO found his 
disability warranted a 100 percent evaluation, i.e., October 
6, 1997.  See also January 2005 VA Form 9.  

Based on the evidence as discussed above, the date of the 
veteran's claim to establish permanent status for the total 
disability rating for service-connected partial complex 
epilepsy with secondary generalization is December 2, 2002.  
The Board must now ascertain when the veteran's disability 
became permanent and total.  As the earliest date of the 
veteran's claim is December 2, 2002, he could be granted an 
effective date as early as December 2, 2001, if it were 
factually ascertainable that his disability was total and 
permanent.  See 38 C.F.R. § 3.400(o)(2) (2007); Harper, 10 
Vet. App. at 126.  

The term "total disability permanent in nature" means any 
disability rated total for the purposes of disability 
compensation which is based upon an impairment reasonably 
certain to continue throughout the life of the disabled 
person.  See 38 U.S.C.A. § 3501(a)(8).  The question of 
whether a person's disability is permanent in nature is a 
medical question that can only be determined by competent 
medical evidence, which is defined as evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1).  As such, while the Board acknowledges 
the statements from the veteran's wife and neighbor regarding 
the veteran's medical condition, neither individual has 
indicated that they have the medical expertise to render 
their statements competent.  See statements received in 
January 2003 from D.L.S. and M.M.W.  

The medical evidence of record dated between December 2, 2001 
and December 2, 2002 is not extensive.  The veteran underwent 
an evaluation in September 2002 in order to determine his 
ability to cope with the day-to-day stresses of employment, 
participate in vocational rehabilitation efforts, and 
determine independent living needs.  The examiner reported 
that the veteran had gone down rapidly since first being seen 
in 1998, that he did not think the veteran could meet the 
mental demands of school, and that the veteran was in need of 
independent living services.  The examiner also reported that 
the veteran's ability to function independently of family, 
community or employment is very limited by the severity of 
his seizure disorder (including memory impairment and 
emotional lability).  There is no indication, however, that 
the veteran's disability was reasonably certain to continue 
throughout his life.  See report from Dr. J.G.L., Jr.  

VA records indicate that although the veteran received 
treatment for his seizure disorder prior to December 2, 2001 
and after December 2, 2002, he did not receive treatment 
during the time period pertinent to his claim for an earlier 
effective date (though he was seen by VA on other occasions 
in relation to other medical problems).  In addition, none of 
the medical records dated between December 2, 2001 and 
December 2, 2002 contain an opinion regarding whether the 
disability was reasonably certain to continue throughout his 
life.  Records associated with the veteran's treatment at the 
Naval Hospital in Pensacola, Florida do not contain any 
treatment for seizures between December 2, 2001 and December 
2, 2002.  

Based on the foregoing, and in the absence of evidence dated 
between December 2, 2001 and December 2, 2002 to establish 
that the veteran's partial complex epilepsy with secondary 
generalization was reasonably certain to continue throughout 
his life, entitlement to an effective date prior to December 
2, 2002 is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to VA's duty to notify, the United States Court 
of Appeals of the Federal Circuit has held that once the 
underlying claim is granted, further notice as to downstream 
questions, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been obtained.  The Board does not find that there is any 
outstanding evidence that should be associated with the 
claims folder and, therefore, no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An effective date earlier than December 2, 2002 for the award 
of permanent and total disability rating for service-
connected partial complex epilepsy with secondary 
generalization is denied.


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

As noted in the introduction, a March 2004 rating decision 
established the veteran's eligibility to Dependents 
Educational Assistance under 38 U.S.C.A. Chapter 35 effective 
December 2, 2002.  He was informed of this decision by letter 
dated March 29, 2004.  In a January 2005 VA Form 9, the 
veteran clearly indicated his disagreement with the effective 
date assigned for the educational benefits.  The Board finds 
that this statement is a timely NOD of the March 2004 rating 
decision, since the veteran clearly stated his disagreement 
with the effective date assigned within one year of receiving 
notice of the rating decision.  See 38 C.F.R. § 20.201.  As 
the statement of the case (SOC) issued in November 2004 does 
not address the issue of entitlement to an earlier effective 
date for the grant of eligibility to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35, this issue must be 
remanded to the RO/AMC in order for it to issue a SOC in 
response to the NOD.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (when an appellant files a timely NOD and there is no 
issuance of a SOC, the Board should remand, rather than 
refer, the issue to the RO for the issuance of an SOC).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC concerning the veteran's 
disagreement with the effective date 
assigned for the grant of eligibility to 
Dependents Educational Assistance under 
38 U.S.C.A. Chapter 35.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


